On Application for a Rehearing;
Beeaux, J.
We will not restate the case; it is sufficient to say that the eleemosynary character of the institution is hot controverted by defendant’s counsel.
That this court has decided that Masonry is a charitable institution. 36 An. 397.
*671That defendant’s propositions are:
That the act pleaded, as exempting the property of. plaintiff from taxation, is not part of the plaintiffs’ charter, nor an amendment, being a subsequent and independent act in the nature of a favor or privilege, subject to repeal at any time.
That the action of the State exempting the property subsequent to its purchase by plaintiff can not be held as the basis of a contract affecting the previously purchased property.
That Art. 207 of the Oonstitution repealed the special exempting act pleaded.
That the terms of the Oonstitution of 1868, with reference to exemption, are different from those of the Oonstitution of 1879. .
The plaintiff in reply to these propositions earnestly contends that the questions have been decided in several cases, and that it is protected by the rule of stare decisis.
The St. Anna Asylum, a corporation created for charitable purposes by legislative charter, owned property, the revenues of which were applied to charitable purposes:
In a case which was tried against ¡that institution it was decided that its revenues were not exempt from taxation.
On appeal to the SupremeiCourt of the United States the judgment was reversed. The court held that the exemption was made part of the charter, and was one of the inducements offered for its acceptance and for making donations for the establishment of the institution. Asylum vs. New Orleans, Otto, 105, p. 362.
Oommencing with the leading Dartmouth Oollege case, in which the Legislature assumed to remodel the charter of that college, the doctrine has been affirmed and reaffirmed, as held in our original opinion, that such a charter is a contract which the State grants in expectation of benefits to'the public,-which can not be amended or repealed to the prejudice of the rights accorded.
There is no analogy between the pending case and the St. Anna Asylum ease further than that they are both ■ charitable institutions, and that each leased part of it property.
In the ormer the act of exemption - does not contain or import a consideration; in the latter'the charter contained the elements of a contract protected by the Federal and State Oonstitutions.
The other eases referred to apply, and the questions involved have a bearing upon the issues in the ease under consideration.
*672We are therefore, compelled to meet the principles laid down in them and to express our inability to reach the same conclusion.
In City of New Orleans vs. Poydras Orphan Asylum, 33 An. 852, the defendant corporation was created by special act of February,. 1817. It was exempted from taxation. under special act of March, 1836.
The case being similar to the pending case, the special exemption did not secure a vested right.
The taxes claimed were for the year 1870, and the ease was decided under the Constitution of 1868.
The court held that all the property, that yielding a revenue to, and that actually occupied by the Poydras Asylum, was exempt from the payment of the said tax.
The principle upon which the decision rests will be referred to later in our decision.
The question of immunity from taxation of charitable institutions, owning property other than that which they occupied, received consideration in the case of the New Orleans Female Orphan Asylum vs. Houston, Tax Collector, 37 An. 69; the taxes claimed were for certain years preceding 1879.
The charter did not contain a clause exempting its property from taxation. The exemption was secured under subsequent special legislation, as in the pending case.
Property yielding a revenue for the benefit of the asylum was decreed exempt from taxation.
We quote from the dissenting opinion in that case, of the late Justice Manning:
“ The whole subject came.under review in the Poydras Asylum case and was so extensively treated as to render a renewal of the discussion both unnecessary and tedious. I content myself with saying that the dissenting opinion of Mr. Justice Fenner in that case expresses my view, and for the reasons therein given I dissent from the majority opinion in this case.
“ I recognize, however, the injustice that would be done by subjecting the plaintiff and other charitable institutions in oonsimili easu to the payment of taxes while the Poydras Asylum has been decreed exempt, and I shall in future adopt the ruling in that case as final.”
In another case referred to, the City vs. Canal and Navigation Co., *67336 An. 397, the plaintiff claimed that the special statute exempting property of the defendant from taxation was repealed by the Constitution of 1879.
The court held:
“In the case of the Roydras Asylum, 33 An. 850, we had occasion to consider a similar question of exemption, and we came to the conclusion that the Constitution did not contemplate or produce the effect claimed.”
The reasoning and the authorities collected in that case are applicable to the present one.
In a subsequent case, involving a question of the exemption of the said company, it was decided by this court that the said defendant had assumed certain obligations and had thereby acquired a vested right which made a repeal of its exemption void. ,,City vs. OanaS and Navigation Co., 44 An. —.
Two principles of interpretation and construction are set forth and followed in the above mentioned decisions:
1. That Art. 207 of the Constitution is prospective and not retrospective.
2. That a special law is not repealed by a subsequent general law.
We have been slow in following a line of discussion which has resulted in our adopting the views herein expressed and in laying down a general rule of exemption we think should be followed. W» recognize the soundness of the principle that generally no statute should have a retrospective effect. But the sovereign has a power we can not disregard.
The limit of that power is expressed by the following:
“ Retrospective laws which do not impair the obligation of con-, tracts or partake of the character of ex post facto laws are not condemned or forbidden by any part of the Constitution of the United .States.” Satterlee vs. Mathewson, 2 Peters, 380.
In the pending case and those held to be analogous there is iw contractual obligation and no vested right having the effect of with - drawing from the sovereign the power of repeal of special acts of exemption.
Erom Dwarris, p. 163, on the same subject, we quote:
“ The rule of interpretation by which that construction of a statute is tó be avoided which gives it a retrospective operation has little o*r no application in construing the organic law.”
*674All trustworthy authorities agree in maintaining the principle that a special exemption law may be repealed if no vested right exist.
If the principles laid down in the decisions referred to should prevail, it would not be possible to repeal any special act of exemption, although absolutely gratuitous.
The next question relates to the repeal of the special act by the subsequent general law.
The article (207 of the Constitution) contains a prohibition contrary to and irreconcilable with the special statute pleaded by plaintiff.
The plaintiff collects a revenue from part of the property; 'the proviso of said article prohibits the exemption of property used or leased for purposes of private or corporate profit, or income. The maxim, leges posteriores priores contrarias abrogant applies.
Prom one of the cases referred to by plaintiffs’ counsel we quote:
“The old is abrogated by the new law only when the latter is couched in the negative or is so clearly repugnant as to imply a negative. 33 An. 850.
The proviso in question is irreconcilable and repugnant, and contains an absolute prohibition. It is direct, and became a part of every statute granting immunity from the payment of taxes in which no right is secured except that of exemption at the will of the sovereign.
The special act exempting the plaintiff is only ineffective in so far as use is made of its property for the purpose of corporate profit or income.
The part of plaintiffs’ property not leased or used for corporate profit or income is exempt. In State ex rel. A. N. Bertel et al. vs. Board of Assessors, 34 An. 574, the assessment was reduced by deducting the value of the property exempt.
A decree will be entered having in view a similar reduction.
From the assessed values of the whole property described in plaintiffs’ petition must be deducted that part which is not subject to taxation; leaving the remainder subject to taxation.
On the application for a rehearing an oral argument was heard.
The case having been reconsidered on this application our decree is amended without granting a rehearing and the case is remanded.
It is therefore ordered, adjudged and decreed that our previous decree be amended by recognizing the exemption of that part of the *675property occupied by the grand and subordinate lodges of F. and A. Masons of Louisiana, and in other respects the demand is rejected.
The ease is hereby remanded to the court a qua, with direction to hear evidence and ascertain what property is thus occupied, and what property is rented or used for purposes of private or corporate profit or income, and to pass upon and decide the relative values of that part of the property thus occupied by said Masons to that leased or used as aforesaid, i. e., from the assessed value of the property, viz., $60,000, must be deducted the value of the property exempt as aforesaid.
Judgment for taxes will be rendered in compliance with law in the remainder of the assessment for taxes due annually for the years claimed.
The defendant to pay the cost of appeal and the cost of the lower court already incurred.